Exhibit 10.62

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (the “Third Amendment”), dated as of
February 13, 2009, is by and among Quaker Chemical Corporation, a Pennsylvania
corporation (the “Company”), each of the Designated Borrowers party hereto, each
of Lenders party hereto, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, and ABN Amro Bank, N.V., as Syndication Agent.
Capitalized terms used and not otherwise defined in this Third Amendment shall
have the respective meanings ascribed to them in the Credit Agreement (as
defined below).

WHEREAS, the parties hereto entered into that certain Credit Agreement dated as
of October 14, 2005, as amended by the First Amendment to Credit Agreement dated
as of October 6, 2006 and the Second Amendment to Credit Agreement dated as of
August 13, 2007 (as the same may be modified and amended from time to time,
including by the Third Amendment, the “Credit Agreement”); and

WHEREAS, the Company has requested, and the other parties hereto have agreed to
amend certain provisions of the Credit Agreement on the terms and conditions
contained herein;

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

Section 1. Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 of this Third Amendment, the Credit
Agreement is hereby amended as follows, effective as of the Third Amendment
Effective Date, except as otherwise expressly set forth herein:

(a) Amended Definitions. Section 1.01 of the Credit Agreement is amended by
amending and restating the following definitions, to read in their entireties as
follows:

“Applicable Rate” means the following rate, expressed in basis points per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

Applicable Rate

 

Pricing
Level

  

Consolidated
Leverage Ratio

   Commitment
Fee
(in bps)    Margin for
Eurocurrency
Rate +
Letters of
Credit
(in bps)    Margin
for
Base
Rate +
(in bps) 1    <2.00:1    30.0    225.0    0.0 2    ³2.00:1 but <3.00:1    40.0
   250.0    25.0 3    ³3.00:1    50.0    275.0    50.0

provided that in no event shall the Eurocurrency Rate plus the Applicable Rate
be less than two and one-half percent (2.5%) per annum. Any increase or decrease
in the Applicable Rate resulting from a change in the Consolidated Leverage
Ratio shall



--------------------------------------------------------------------------------

become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level 3 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered until the first Business Day after the date on which such
Compliance Certificate is delivered; and provided further, that if a Compliance
Certificate is incorrect when delivered to Administrative Agent, the
Administrative Agent may adjust the Applicable Rate to the correct pricing level
after learning of the incorrect calculations in the Compliance Certificate, even
for previously-delivered Compliance Certificates. The Applicable Rate in effect
from the Closing Date through the first Business Day on which the first
Compliance Certificate is required to be delivered pursuant to Section 6.02(b)
hereof shall be determined based upon Pricing Level 2.

If the Company shall fail to provide the quarterly and annual financial
information and certifications in accordance with the provisions of
Sections 6.01 and 6.02, the Applicable Rate shall, on the first Business Day
after the date by which the Company was so required to provide such financial
information and certifications to the Administrative Agent, be based on Pricing
Level 3 until such time as such information and certifications are provided,
whereupon the Level shall be determined by the then current Leverage Ratio. In
the event that any financial statement or compliance certificate delivered
pursuant to Sections 6.01 or 6.02 is shown to be inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of an Applicable Rate for any period (an “Applicable Period”) higher
than the Applicable Rate applied for such Applicable Period, and only in such
case, then the Company shall immediately (i) deliver to the Administrative Agent
a corrected compliance certificate for such Applicable Period, (ii) determine
the Applicable Rate for such Applicable Period based upon the corrected
compliance certificate, and (iii) immediately pay to the Administrative Agent
the accrued additional interest owing as a result of such increased Applicable
Rate for such Applicable Period. This provision is in addition to any and all
other rights of the Administrative Agent and Lenders pursuant to this Agreement.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%; (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate for one-month Dollar deposits on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period;
(ii) the provision for Federal, state, local and foreign income taxes includable
in Net Income for such period including, without limitation, Permitted Non-Cash
Reversals; (iii) depreciation and

 

- 2 -



--------------------------------------------------------------------------------

amortization expense; (iv) non-cash charges in respect of any write down of
assets taken in the ordinary course of business; (v) commencing on January 1,
2006, non-cash compensation expenses related to the application of financial
accounting standard (FAS) 123-R; (vi) charges taken to Consolidated Net Income
in an aggregate amount not to exceed $7,500,000 as a result of the Permitted
Environmental Obligations; (vii) non-cash compensation expenses not included
under FAS 123-R, including stock grants and contributions of stock to a 401(k)
or defined contribution pension plan; (viii) items expensed pursuant to FAS
141-R and FAS 160 that were previously capitalized under GAAP, including
investment banking and legal fees (provided that such add backs shall not exceed
One Million Dollars ($1,000,000) in the aggregate in any fiscal year);
(ix) Permitted Restructuring Charges relating to cost savings initiatives
undertaken in fiscal years 2008, 2009 and 2010 (provided that such add backs
shall not exceed Four Million Dollars ($4,000,000) in the aggregate for any such
fiscal year); and (x) chief executive officer transition costs that have been or
will be incurred in fiscal years 2008, 2009 and 2010 (the “Subject Period”) that
are “one-time” in nature and retroactive to the first fiscal quarter of 2008
(provided that such add backs shall not exceed: (A) Two Million Dollars
($2,000,000) in the aggregate in any fiscal year and (B) Four Million Dollars
($4,000,000) in the aggregate for the entire Subject Period; and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(x) Federal, state, local and foreign income tax credits of the Company and its
Subsidiaries for such period and (y) non-cash items increasing Consolidated Net
Income in respect of any write up of assets taken in the ordinary course of
business. Calculations of Consolidated EBITDA shall give effect, on a pro forma
basis, to all Permitted Acquisitions and Dispositions permitted under this
Agreement made during the quarter or year to which the required compliance
relates, as if such Permitted Acquisition or Disposition had been consummated on
the first day of the applicable period.

“Permitted Acquisition” means any purchase of or investments in the capital
stock or other equity or assets of any entity by any Borrower or any Subsidiary:

(a) provided that the sum of the aggregate purchase price and the aggregate
amount of all such acquisitions and investments does not exceed: (i) $75,000,000
in the aggregate in total consideration (including cash and non-cash
consideration) incurred in any fiscal year and (ii) $50,000,000 in the aggregate
in cash consideration paid in any fiscal year.

(b) provided that if after giving effect to such acquisitions and any related
dispositions of assets purchased in connection therewith, the Borrower or
Subsidiary is in compliance with Section 7.07 (Change in Nature of Business);

(c) provided that the aggregate value of all “Unrelated Lines of Business”
acquired and continuing to be held after the Closing Date pursuant to Permitted
Acquisitions does not exceed the Material Amount;

(d) provided that no Default has occurred and is continuing; and

(e) if, after giving effect to such acquisition, including without limitation,
recalculating the covenants set forth in Section 7.11 and 7.12 on a pro forma
basis, including the stock or assets and concomitant liabilities then being
acquired, the applicable Borrower will not be in default under any provision of
any of the Credit Documents.

 

- 3 -



--------------------------------------------------------------------------------

(b) Additional Definitions. Section 1.01 of the Credit Agreement is further
amended by adding the following additional definitions thereto, to read in their
entireties as follows:

“Third Amendment” means that certain Third Amendment to Credit Agreement dated
as of February __, 2009, by and among, inter alia, the Company, the Designated
Borrowers, the Lenders, and the Administrative Agent.

“Third Amendment Documents” means the Third Amendment, and any other documents,
agreements or instruments executed and delivered in connection therewith.

“Third Amendment Effective Date” has the meaning set forth in Section 2 of the
Third Amendment.

(c) Deleted Definition. Section 1.01 of the Credit Agreement is further amended
by deleting in its entirety the definition of “Permitted Sale and Leaseback
Transaction”.

(d) Section 2.02(e) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than eight (8) Interest Periods
in effect with respect to Committed Loans.”

(e) Section 7.11(b) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time during the applicable period set forth below to exceed the applicable
amounts set forth below, during any period of four fiscal quarters of the
Company on a rolling basis:

 

Fiscal Quarter Ending

   Maximum Consolidated
Leverage Ratio June 30, 2009 through September 30, 2009    4.00 to 1.00
December 31, 2009 through March 31, 2010    3.75 to 1.00 June 30, 2010 and
thereafter    3.50 to 1.00

Section 2. Conditions of Effectiveness. This Third Amendment shall become
effective as of the date (the “Third Amendment Effective Date”) when:

(a) the Administrative Agent shall have received (i) counterparts of this Third
Amendment executed by each of the Borrowers, the Required Lenders and,
acknowledged by the Administrative Agent and (ii) the Third Amendment Documents
executed by the parties thereto;

(b) the Company shall have paid to the Administrative Agent and/or Banc of
America Securities LLC (“BAS”) those fees as set forth in that certain Fee
Letter between the Company,

 

- 4 -



--------------------------------------------------------------------------------

the Administrative Agent and BAS dated January 26, 2009 (the “Fee Letter”),
including without limitation an upfront fee for the account of each Lender
executing this Third Amendment in the amount of 0.50% of such Lender’s
Commitment.

(c) the Company shall have paid all reasonable out-of-pocket costs and expenses
(including the reasonable fees, charges and disbursements of counsel to the
Administrative Agent invoiced to the Company in reasonable detail) incurred in
connection with this Third Amendment and invoiced prior to the time the
condition in clause (a) above is satisfied; and

(d) no Default shall have occurred and be continuing, or would occur as a result
of the transactions contemplated by this Third Amendment.

Section 3. Representations and Warranties of the Borrowers. Each of the
Borrowers represents and warrants as follows:

(a) The execution, delivery and performance by each Borrower of the Third
Amendment Documents, have been duly authorized by all necessary corporate or
other organizational action, and do not and will not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party (other than this Third Amendment or the Fee Letter) or affecting such
Person or the properties of such Person or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) assuming each of
the Lenders is a Professional Market Party, violate any Law. Each Borrower and
each Subsidiary thereof is in compliance with all Contractual Obligations
referred to in clause (b)(i), except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

(b) The representations and warranties of (i) the Borrowers contained in Article
V of the Credit Agreement and (ii) each Borrower contained in each other Loan
Document, shall be true and correct in all material respects on and as of the
Third Amendment Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 (Financial Statements; No
Material Adverse Effect; No Internal Control Event) shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 (Financial Statements).

(c) The Third Amendment Documents, when delivered hereunder, will have been,
duly executed and delivered by each Borrower. The Third Amendment Documents,
when so delivered, will constitute, a legal, valid and binding obligation of
such Borrower, enforceable against each Borrower in accordance with its terms,
except to the extent that such enforceability may be limited by bankruptcy,
receivership, moratorium, conservatorship, or other laws of general application
affecting the rights of creditors generally or by general principles of equity.

(d) The execution, delivery and performance of the Third Amendment Documents by
each Borrower does not require the obtaining of any consent under any material
agreement or instrument by which any Borrower or its property may be bound.

(e) As of the Third Amendment Effective Date, after giving effect to this Third
Amendment, no Default has occurred and is continuing.

 

- 5 -



--------------------------------------------------------------------------------

Section 4. Reference to and Effect on the Loan Documents.

(a) On and after the effectiveness of this Third Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Third Amendment
Documents.

(b) Each Borrower hereby: (i) ratifies and affirms all the provisions of the
Credit Agreement, as amended by the Third Amendment, and all the provisions of
each of the other Loan Documents, as amended by the Third Amendment Documents;
and (ii) agrees that the terms and conditions of the Credit Agreement, as
amended by the Third Amendment and all of the other Loan Documents, as amended
by the Third Amendment Documents, shall continue in full force and effect as
supplemented and amended hereby.

(c) The execution, delivery and effectiveness of the Third Amendment Documents
shall not, except as expressly set forth herein, operate as a waiver of any
right, power or remedy of any Lender or the Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents, or any right, power or remedy of the Administrative Agent or the
Lenders under the Loan Documents; nor shall same be construed as or shall
operate as a course of conduct or course of dealing among the parties.

(d) All terms and provisions of this Third Amendment shall be for the benefit of
and be binding upon and enforceable by the respective successors and permitted
assigns of the parties hereto.

Section 5. Execution in Counterparts. This Third Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Third Amendment
by telecopier shall be effective as delivery of a manually executed counterpart
of this Third Amendment.

Section 6. GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW IS OF THE COMMONWEALTH OF PENNSYLVANIA,
WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PRINCIPLES.

[Signature pages follow]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first above written.

 

QUAKER CHEMICAL CORPORATION

(a Pennsylvania corporation)

By:   /s/ Mark A. Featherstone   Name: Mark A. Featherstone   Title: VP, CFO &
Treasurer By:   /s/ D. Jeffry Benoliel   Name: D. Jeffry Benoliel   Title:
VP-Global Strategy, GC & Corp. Sec.

QUAKER CHEMICAL CORPORATION

(a Delaware corporation)

By:   /s/ Mark A. Featherstone   Name: Mark A. Featherstone   Title: President
and Treasurer EPMAR CORPORATION By:   /s/ Craig E. Bush   Name: Craig E. Bush  
Title: Vice President QUAKER CHEMICAL B.V. By:   /s/ Mark A. Featherstone  
Name: Mark A. Featherstone   Title: Attorney-in-Fact QUAKER CHEMICAL EUROPE B.V.
By:   /s/ Mark A. Featherstone   Name: Mark A. Featherstone   Title:
Attorney-in-Fact

BANK OF AMERICA, N.A., as

Administrative Agent

By:   /s/ Michael Strigel   Name: Michael Strigel   Title: Vice President

(Signature Page to Third Amendment to Credit Agreement)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:   /s/
Michael Strigel   Name: Michael Strigel   Title: Vice President

(Signature Page to Third Amendment to Credit Agreement)



--------------------------------------------------------------------------------

PNC BANK, N.A. By:   /s/ John W. LaValley   Name: John W. LaValley   Title:
Senior Vice President

(Signature Page to Third Amendment to Credit Agreement)



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA By:       Name:   Title:

(Signature Page to Third Amendment to Credit Agreement)



--------------------------------------------------------------------------------

NATIONAL CITY BANK By:   /s/ Robert F. Balint   Name: Robert F. Balint   Title:
Vice President

(Signature Page to Third Amendment to Credit Agreement)



--------------------------------------------------------------------------------

ABN AMRO BANK N.V. By:       Name:   Title:

(Signature Page to Third Amendment to Credit Agreement)